 Case 4:21-cv-00446-O Document 1 Filed 03/23/21                        Page 1 of 7 PageID 1


                                  20210322 YBARRA NATHANIEL PLT POP-

                                  20210322 WHITTLEY STEVEN PLT POP-


                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 NATHANIEL YBARRA;                                       §
                                                         §
       Plaintiff,                                        §
                                                         §
 VS.                                                     § CIVIL ACTION NO.
                                                         §
 MARK HOGAN, JR.; FA TITLE                               §
 TRUST; P&S TRANSPORTATION,                              §
 LLC D/B/A P&S TRANSPORTATION;                           §
 AND PS LOGISTICS, LLC;
                                                         §
                                                         §
        Defendant.

                      PLAINTIFF'S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Nathaniel Ybarra, Plaintiff complaining of Defendants

Mark Hogan, Jr., FA Title Trust, P&S Transportation, LLC d/b/a P&S

Transportation, and PS Logistics, LLC.

                                       PARTIES

   1. Plaintiff Nathaniel Ybarra is an individual resident of Fort Worth, Tarrant

County, Texas. His driver’s license number is *****664 and his social security

number is ***-**-*678.

   2. Defendant Mark Hogan, Jr. is an individual resident of Dublin,

Erath County, Texas and may be served with process at 1041 N. Patrick Street,

Apt. 102, Dublin, Texas 76446.




PLAINTIFF'S ORIGINALCOMPLAINT – Page 1
 Case 4:21-cv-00446-O Document 1 Filed 03/23/21           Page 2 of 7 PageID 2



   3. Defendant FA Title Trust is a corporation doing business in Wilmington,

New Castle County, Delaware and may be served with process by serving its

registered agent for service, National Registered Agent, Inc., 155 Federal Street,

Suite 700, Boston, MA 02110.

   4. Defendant P&S Transportation, LLC d/b/a P&S Transportation is a

corporation doing business in Austin, Travis County, Texas and may be served

with process by serving its registered agent for service, Corporation Service

Company dba CSC - Lawyers Incorporating Service Company at 211 E. 7th

Street, Suite 620, Austin, TX 78701.

   5. Defendant PS Logistics, LLC is a corporation doing business in

Wilmington, New Castle County, Delaware and may be served with process by

serving its registered agent for service, Corporation Service Company at 251

Little Falls Drive, Wilmington, Delaware 19808.

                        IV. JURISDICTION AND VENUE

   6. This Court has jurisdiction over the non-resident Defendants because

Defendants were doing business in the State of Texas, and have continuing

business contacts within the State of Texas.

   7. Venue of this case is proper in the Fort Worth division of the Northern

District of Texas because Defendant Mark Hogan, Jr. resides in Erath County,

Texas, located within the boundaries of the Fort Worth division of the Northern

District of Texas.

   8. Plaintiff’s damages are in excess of the minimum jurisdictional limits of

$75,000.



PLAINTIFF'S ORIGINALCOMPLAINT – Page 2
 Case 4:21-cv-00446-O Document 1 Filed 03/23/21              Page 3 of 7 PageID 3



                             FACTUAL BACKGROUND

     9. This lawsuit arises out of a motor vehicle collision that occurred on or

about Tuesday, January 7, 2020 on US 287 near County Line Road outside the

city limits of Electra, Wilbarger County, Texas. Plaintiff Nathaniel Ybarra was

operating his vehicle following a paint striper eastbound on US 287. Defendant

Mark Hogan, Jr. was operating his 18-wheeler behind Plaintiff’s vehicle in the

same lane and headed in the same direction. Defendant Mark Hogan, Jr. was

distracted by cell phone usage, failed to slow and/or stop, and collided hard with

the back of Plaintiff’s vehicle. As a result of the collision, Plaintiff was injured and

continues to suffer injuries and damages from this incident.

                               CAUSES OF ACTION

A.      NEGLIGENCE – DEFENDANT MARK HOGAN, JR.

     10. At the time of the motor vehicle collision, Defendant Mark Hogan, Jr. was

operating his 18-wheeler negligently. Specifically, Defendant had a duty to

exercise ordinary care and operate his 18-wheeler reasonably and prudently.

Defendant breached that duty in one or more of the following respects:

        a.     Defendant failed to keep such proper lookout and attention to the
               roadway as a person or ordinary prudence would have kept under
               the same or similar circumstances;

        b.     Defendant failed to keep an assured safe distance from Plaintiff's
               vehicle;

        c.     Defendant failed to timely apply the brakes of his 18-wheeler in
               order to avoid the collision in question;

        d.     Defendant failed to control his speed;

        e.     Defendant failed to safely operate his tractor-trailer; and




PLAINTIFF'S ORIGINALCOMPLAINT – Page 3
 Case 4:21-cv-00446-O Document 1 Filed 03/23/21             Page 4 of 7 PageID 4



        f.     Defendant failed to have or apply all his mental faculties because
               he was distracted by cell phone usage.

B.      GROSS NEGLIGENCE – CELL PHONE USE OF DEFENDANT MARK
        HOGAN, JR.

     11. In addition to actual damages, Plaintiff seeks to recover exemplary or

punitive damages from Defendant because Defendant’s conduct was of such

character as to constitute gross negligence. Defendant’s actions in connection

with the collision involved an extreme degree of risk considering the probability

and magnitude of the potential harm to Plaintiff and to other users of the public

roadways. Defendant had actual subjective knowledge of the risk involved but

nevertheless acted in conscious indifference to the rights, safety, and welfare of

others, including the Plaintiff, when the Defendant chose to operate a vehicle

while using a cell phone at the time of the collision.

C.      NEGLIGENT ENTRUSTMENT – DEFENDANTS FA TITLE TRUST, P&S
        TRANSPORTATION, LLC D/B/A P&S TRANSPORTATION AND PS
        LOGISTICS, LLC

     12. As an additional cause of action, Plaintiff would show that at the time and

on the occasion in question, Defendants FA Title Trust, P&S Transportation, LLC

d/b/a P&S Transportation and PS Logistics, LLC were the owners of the vehicle

driven by Defendant Mark Hogan, Jr. Defendants FA Title Trust, P&S

Transportation, LLC d/b/a P&S Transportation and PS Logistics, LLC entrusted

the vehicle to Defendant Mark Hogan, Jr. Defendant Mark Hogan, Jr. was

unlicensed, incompetent, and/or reckless and Defendants FA Title Trust, P&S

Transportation, LLC d/b/a P&S Transportation and PS Logistics, LLC knew or

should have known that Defendant Mark Hogan, Jr. was unlicensed,




PLAINTIFF'S ORIGINALCOMPLAINT – Page 4
 Case 4:21-cv-00446-O Document 1 Filed 03/23/21              Page 5 of 7 PageID 5



incompetent, and/or reckless. Defendant Mark Hogan, Jr.'s negligence on the

occasion in question proximately caused the collision.

D.      RESPONDEAT SUPERIOR – DEFENDANTS FA TITLE TRUST, P&S
        TRANSPORTATION, LLC D/B/A P&S TRANSPORTATION AND PS
        LOGISTICS, LLC

     13. Additionally, Plaintiff would show that at the time and on the occasion

complained of, Defendant Mark Hogan, Jr. was in the course and scope of his

employment with Defendants FA Title Trust, P&S Transportation, LLC d/b/a P&S

Transportation and PS Logistics, LLC thereby making Defendants FA Title Trust,

P&S Transportation, LLC d/b/a P&S Transportation and PS Logistics, LLC liable

under the doctrine of Respondeat Superior.

E.      NEGLIGENCE – DEFENDANTS FA TITLE TRUST, P&S
        TRANSPORTATION, LLC D/B/A P&S TRANSPORTATION AND PS
        LOGISTICS, LLC

     14. Defendants FA Title Trust, P&S Transportation, LLC d/b/a P&S

Transportation and PS Logistics, LLC failed to properly train and/or supervise

Defendant Mark Hogan, Jr. in order to prevent collisions such as the one in

question.

     15. Each of the above and foregoing acts and omissions, singularly or in

combination, constituted the negligence that was the proximate cause of the

motor vehicle collision and consequently the injuries and damages of Plaintiff.

                                     DAMAGES

     16.As a proximate result of Defendants' negligence, Plaintiff suffered

extensive injuries and damages. As a result of Plaintiff's injuries, Plaintiff suffered

the following damages:




PLAINTIFF'S ORIGINALCOMPLAINT – Page 5
 Case 4:21-cv-00446-O Document 1 Filed 03/23/21            Page 6 of 7 PageID 6



      a.     Medical expenses in the past and future;

      b.     Lost wages in the past and loss of earning capacity in the future;

      c.     Disfigurement;

      d.     Physical impairment in the past and future;

      e.     Physical pain and suffering in the past and future; and

      f.     Mental anguish in the past and future.

                                   JURY TRIAL

    17. Plaintiff demands a trial by jury and includes the appropriate jury fees.

                                      RELIEF

    18. WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that

Defendants be cited to appear and answer herein, and that upon final hearing

thereof, Plaintiff recover judgment against Defendants for:

      a.     Plaintiff's past medical expenses, which are reasonable and
             customary for the medical care received by Plaintiff;

      b.     Plaintiff's future medical expenses;

      c.     Plaintiff's lost wages in the past and loss of earning capacity in the
             future;

      d.     Plaintiff's disfigurement;

      e.     Plaintiff's physical pain and suffering in the past and future in an
             amount to be determined by the jury;

      f.     Plaintiff's mental anguish in the past and future in an amount to be
             determined by the jury;

      g.     Plaintiff's physical impairment in the past and future in an amount to
             be determined by the jury;

      h.     Interest on the judgment at the legal rate from the date of judgment;




PLAINTIFF'S ORIGINALCOMPLAINT – Page 6
 Case 4:21-cv-00446-O Document 1 Filed 03/23/21           Page 7 of 7 PageID 7



      i.    Pre-judgment interest on Plaintiff's damages as allowed by law;

      j.    All costs of court; and

      k.    Such other and further relief to which Plaintiff may be justly entitled.


                                 Respectfully submitted,


                             BY: /s/ Rob Loar
                                 ROB LOAR
                                 State Bar No. 24081007
                                 rob.loar@witheritelaw.com
                                 SHELLY GRECO
                                 State Bar No. 24008168
                                 shelly.greco@witheritelaw.com
                                 WITHERITE LAW GROUP, PLLC
                                 10440 N. Central Expressway
                                 Suite 400
                                 Dallas, TX 75231-2228
                                 214/378-6665
                                 214/378-6670 (fax)

                                 ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINALCOMPLAINT – Page 7
